DETAILED ACTION
	This is a non-final rejection in response to application filed 12/23/19. Claims 1-4 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4Conclusion
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vauchel et al. (US 20140326536) in view of Le Brogne (US 2014/0212273).
	Regarding independent claim 1, Vauchel teaches an acoustic treatment device (fig. 7a) for an aircraft turbojet engine nacelle, the acoustic treatment device comprising:
an acoustic absorption structure 130; 
an outer skin 123 fastened on an outer surface of the acoustic absorption structure; 
two lateral skins 121,122 clasping the acoustic absorption structure, each lateral skin comprising a fastening foot (121b, 122b); and 
fasteners 41, each fastening foot receiving a portion of the fasteners.
the acoustic treatment device forms an annular crown mounted on an external periphery of the inner shroud (nacelle) to absorb acoustic energy originating from the inner shroud or a part connected to the inner shroud (inherent), the acoustic treatment device fastened to the inner shroud by the fasteners.
Vauchel teaches providing acoustic treatment for a nacelle in a gas turbine engine but does not explicitly state an inner shroud of an air inlet of an aircraft turbojet engine nacelle. Vauchel teaches a plurality of panels, but it is silent to the annular crown comprising a plurality of segments, each segment comprising the acoustic absorption structure, the outer skin and the two lateral skins, the plurality of segments connected to each other by battens.
Le Brogne teaches to provide acoustic treatment to the inner shroud of an inlet of an aircraft turbojet engine nacelle and that it was known to have an annular crown acoustic panel in the inlet duct of a gas turbine engine [0032] made of segments [0032], and the segments being connected to each other by battens 16.
It would have been obvious to provide the engine of Vauchel with acoustic treatment in the inner shroud of the inlet as taught by Le Brogne as it would help to provide acoustic treatment at the inlet [0002]. Furthermore, it would have been obvious to further modify Vauchel with segments connected by battens as it is noted that the use of a known technique, to improve a similar devices  (in this case the use of the segments and battens as taught by Le Brogne, which would help with ease of assembly)  was an obvious extension of prior art teachings, See KSR, MPEP 2141 III C. 
Regarding dependent claim 2, Vauchel in view of Le Brogne teaches the invention as claimed and discussed above. Le Brogne further teaches  wherein the annular crown comprises six segments [0034].
Regarding dependent claim 3, Vauchel in view of Le Brogne teaches the invention as claimed and discussed above. Vauchel further teaches  wherein the two lateral skins are not fastened to the acoustic absorption structure ([0079], the lateral skins hold the acoustic absorption structure in place but is not fastened to it).
Regarding dependent claim 4, Vauchel in view of Le Brogne teaches the invention as claimed and discussed above. Le Brogne further teaches  an inner shroud of an air inlet of an aircraft turbojet engine nacelle comprising an acoustic treatment device according to Claim 1 [0032-0033].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741